DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5, 7-13, 15-16, 18, and 20-25 are allowed. The prior art recites systems and methods for clinical report retrieval and comparison.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art references of Csurka, Martin, and McNutt teach systems and methods of targeted summarization of medical data based on implicit queries, medical ontologies for machine learning decision support, and medical data analysis and sharing. 
Applicant’s invention distinguishes itself from the prior art due to the claimed invention of the independent claims, because they recite the following limitations not taught or suggested by the prior art: determine a sensitivity value and a specificity value of at least one of the one or more identified tests.
The claims are subject-matter eligible because they recite the additional elements of building a model that predicts semantic relationships between nodes in the reports in the group of clinical reports based on one or more of extracted parameters or keywords, which are interpreted to be significantly more than the recited abstract idea. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY M. PATEL/Examiner, Art Unit 3686